DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Remarks filed 07/12/2022.
Claims 1-7 and 15-23 are pending. 
Response to Arguments
Applicant’s arguments, see page 10, filed 07/12/2022, with respect to the objection of claims 3-5 have been fully considered and are persuasive.  The objection of claims 3-5 has been withdrawn. 
Applicant’s arguments, see page 10, filed 07/12/2022, with respect to the rejection of claims 4-6 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 4-6 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pages 15-18, filed 07/12/2022, with respect to the rejection of claims 15, 17, and 18 under 35 U.S.C. 102(a)(1) and claims 1-7, 16, 19, and 20-23 under 35 U.S.C. 103 have been fully considered and are persuasive. Applicant argues that Sweeny does not teach the limitation “in response to the determination that the first probability exceeds the predetermined threshold, transmit instructions to a second device causing the second device to determine a second probability that a cardiac arrhythmia will occur in the patient within a second time period” in independent claims 1, 15, and 21. Examiner agrees. No prior art was found teaching individually, or suggesting all of the features of the applicant’s inventions, specifically “in response to the determination that the first probability exceeds the predetermined threshold, transmit instructions to a second device causing the second device to determine a second probability that a cardiac arrhythmia will occur in the patient within a second time period”. Therefore, the rejection of claims 15, 17, and 18 under 35 U.S.C. 102(a)(1) and claims 1-7, 16, 19, and 20-23 under 35 U.S.C. 103 has been withdrawn.
Applicant's arguments, see pages 10-15, filed 07/12/2022, regarding the rejection of claims 1-7 and 15-23 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Rejection of claims 1-7 and 15-23 under 35 U.S.C. 101
Applicant argues that claims 1-7 and 15-23 recite an inventive concept that amounts to significantly more than an abstract idea. Examiner respectfully disagrees. As recited, independent claims 1, 15, and 21 recite a device and method to determine a probability of a cardiac arrhythmia occurring. The limitation of determining a probability of cardiac arrhythmia occurring, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic processing circuitry, storage, and a machine learning model. For example, determining a probability of cardiac arrhythmia occurring can include a health care provider analyzing patient data and determining the probability of cardiac arrhythmia occurring. The additional elements of processing circuitry, storage, a machine learning model, and the device being wearable (i.e. as recited in claim 20) are recited at a high level of generality (i.e. as a generic memory for receiving and storing data and a processor performing the generic function of applying a machine learning model to the received data to determine probability of arrhythmia), and do not integrate the abstract idea into a practical application. See MPEP 2106.04(a)(2)(III)(C). Furthermore, the system provides no means of displaying the results of the probability determination or providing any therapy to the user. See MPEP 2106.05(b) and (f). Therefore, the rejection of claims 1-7 and 15-23 under 35 U.S.C. 101 is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 15-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a device and method to determine a probability of a cardiac arrhythmia occurring. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis. 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claims 1 and 15 are directed towards a device, and claim 21 is directed towards a method, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claims 1 and 15 recite a device and claim 21 recites a method to determine a probability of a cardiac arrhythmia occurring. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 15, and 21 recite an abstract idea of a mental process. 
Claims 1 and 15 recite an abstract idea of a mental process. The limitation of determining a probability of cardiac arrhythmia occurring, as drafted in claims 1 and 15, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic processing circuitry, storage, and a machine learning model. For example, determining a probability of cardiac arrhythmia occurring can include a health care provider analyzing patient data and determining the probability of cardiac arrhythmia occurring. Other than reciting generic processing circuitry, storage, and a machine learning model, nothing in the elements of the claims precludes the step from practically being performed in the mind. 
Claim 21 recites an abstract idea of a mental process. The limitation of a method for determining a probability of cardiac arrhythmia occurring, as drafted in claim 21, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic processing circuitry, storage, and a machine learning model. For example, determining a probability of cardiac arrhythmia occurring can include a health care provider analyzing patient data and determining the probability of cardiac arrhythmia occurring. Other than reciting generic processing circuitry, storage, and a machine learning model, nothing in the elements of the claims precludes the step from practically being performed in the mind.
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional elements of processing circuitry, storage, a machine learning model, and the device being wearable (i.e. as recited in claim 20) are recited at a high level of generality (i.e. as a generic memory for receiving and storing data and a processor performing the generic function of applying a machine learning model to the received data to determine probability of arrhythmia) such that they amount to no more than mere instructions to apply the exception using generic computer components. Wearable monitoring devices are known in the art, as explained by Sullivan et al. (US Patent Application Publication 2016/0135706, Par. [0235]; Fig. 2: wearable medical device 100). Furthermore, the system provides no means of displaying the results of the probability determination or providing any therapy to the user. See MPEP 2106.05(b) and (f).
	Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of processing circuitry, storage, a machine learning model, and the device being wearable to determine probability of cardiac arrhythmia amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
While there are no prior art rejections for claims 1-7 and 15-23, they are not indicated as allowable due to the rejection under 35 U.S.C. 101, as explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792